Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Status of Application
1.	Receipt of the Request for Continued Examination (RCE) under 37 C.F.R. 1.114, the Amendment and Applicants’ Arguments/Remarks, all filed 16 September 2022 are acknowledged.
	Claims 65-80 are currently pending.  Claims 1-64 were previously cancelled. There are no claim amendments.  Claims 65-80 are examined on the merits within.

Continued Examination Under 37 C.F.R. 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2022 has been entered.
	
Maintained Rejections
Claim Rejections – 35 U.S.C. 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


4.	Claims 65-67, 69-71, 73-75, and 77-79 are again rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Harris et al. (U.S. Patent No. 6,680,294).
Regarding instant claims 65-66, 69-70, 73-74, 77-78,  Harris et al. disclose an increase in blood plasma concentrations of beta-alanine and creatine by the ingestion of a composition comprising beta-alanine and creatine.  See abstract.  Figure 1 shows the blood plasma concentration increases over a 10 hour period (i.e., sustained release).  In particular, Figure 1 shows a concentration of beta-alanine of less than 200 µM within 15 minutes of oral ingestion, less than 375 µM within 30 minutes, less than 300 µM within 45 minutes, and less than 100 µM within 75 minutes.  The compositions increase the anaerobic working capacity of muscle and other tissues.  See column 2, lines 33-46.  The composition can be administered orally.  See column 5, lines 51-57.  Example 1 shows that beta-alanine was mixed into normal feed, i.e.  pelleted feed and soaked sugar beet pulp (i.e., matrix).  Suitable dosages of beta-alanine include 0.4 to 16.0 grams per day which reads on the claimed 0.1 to 10.0 grams.  See column 6, lines 5-9.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Since Harris et al. disclose the same ingredients as claimed, the sustained release formulation is in an effective amount to increase carnosine biosynthesis in muscle to attenuate metabolic acidosis and muscle fatigue during anaerobic activity. 
Regarding instant claims 67, 71, 75, and 79, the composition comprises creatine. See abstract.  
Thus the instant claims are anticipated by Harris et al.

5.	Claims 65, 69, 73, and 77 are again rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fassihi et al. (U.S. Patent Application Publication No. 2002/0061332).
Regarding instant claims 65, 69, 73, and 77, Fassihi et al. teach an oral extended release matrix dosage comprising an alpha-amino acid and a beta-amino acid such as alpha-histidine or alpha-cysteine and beta-alanine.  See claim 8 and paragraph [0034]. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Since Fassihi et al. disclose the same ingredients as claimed, the sustained release formulation is in an effective amount to increase carnosine biosynthesis in muscle to attenuate metabolic acidosis and muscle fatigue during anaerobic activity and the beta-alanine does not exceed 200 µmol/L within 15 minutes, 375 µmol/L within 15 minutes, 300 µmol/L within 45 minutes, or 100 µmol/L within in 75 minutes.
Thus the instant claims are anticipated by Fassihi et al. 

Claim Rejections-35 U.S.C. 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
7.	Claims 65-67, 69-71, 73-75, and 77-79 are again rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fassihi et al. (U.S. Patent Application Publication No. 2002/0061332) in view of Harris et al. (U.S. Patent No. 6,680,294).
Fassihi et al. teach an oral extended release matrix dosage comprising an alpha-amino acid and a beta-amino acid such as alpha-histidine or alpha-cysteine and beta-alanine.  See claim 8 and paragraph [0034]. 
Fassihi et al. do not teach 0.1 to 10 grams beta-alanine.
Harris et al. teach an increase in blood plasma concentrations of beta-alanine and creatine by the ingestion of a composition comprising beta-alanine and creatine.  See abstract.  Figure 1 shows the blood plasma concentration increases over a 10 hour period (i.e., sustained release).  In particular, Figure 1 shows a concentration of beta-alanine of less than 200 µM within 15 minutes of oral ingestion, less than 375 µM within 30 minutes, less than 300 µM within 45 minutes, and less than 100 µM within 75 minutes.  The compositions increase the anaerobic working capacity of muscle and other tissues.  See column 2, lines 33-46.  The composition can be administered orally.  See column 5, lines 51-57.  Example 1 shows that beta-alanine was mixed into normal feed, i.e.  pelleted feed and soaked sugar beet pulp.  Suitable dosages of beta-alanine include 0.4 to 16.0 grams per day.  See column 6, lines 5-9.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to administer beta-alanine in an amount of 0.1 to 10 grams as taught by Harris et al. in the sustained release composition of Fassihi et al. One would have been motivated, with a reasonable expectation of success, because Harris et al. teach that this is a known effective concentration of beta-alanine in sustained release compositions.  The resultant product, a sustained release composition of beta-alanine similar to that which is claimed, would have the same functional characteristics as instantly claimed, i.e., blood concentration and increase in carnosine biosynthesis.

8.	Claims 68, 72, 76 and 80 are again rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fassihi et al. (U.S. Patent Application Publication No. 2002/0061332) in view of Harris et al. (U.S. Patent No. 6,680,294) as applied to claims 65-67, 69-71, 73-75, and 77-79 above and further in view of Miller et al. (U.S. Patent Application Publication No. 2003/0224062).
Neither Fassihi et al. or Harris et al. teach citrulline.  
Miller et al. teach a dietary or food supplement comprising 4-hydroxyisoleucine, creatine, carbohydrates and amino acids.  The composition provides a method for enhancing the body’s absorption and utilization of nutrients.  See abstract.  The amino acids can be citrulline, beta-alanine, etc., and combinations thereof.  See claim 10.  Beta-alanine can also be added as a lactate buffering agent.  See claim 19.  Those skilled in the art understand that glycogen and amino acid storage are key regulators of protein synthesis in the cell. Also, greater glycogen storage capacity typically leads to greater muscle endurance, thus allowing extended work-out periods and enhanced physical performance. In addition, delivering additional amino acids potentially enhances protein synthesis within the cell, thereby increasing muscle mass and performance or strength.  See paragraph [0052].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine additional amino acids, including citrulline, to the composition of Fassihi et al. to increase muscle mass and performance or strength of the athlete.  One would have been motivated, with a reasonable expectation of success, because Miller et al. teach the effective combination of beta-alanine, creatine, and citrulline in dietary supplements. 

Double Patenting 
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 65-80 are again rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,980,307. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 8,980,307 are directed to human dietary supplements comprising beta-alanine.  However, U.S. Patent No. 8,980,307 is much more specific by stating the beta-alanine is encapsulated in a coating with 0.1 to 10 g of beta-alanine per serving.  Thus, the invention of U.S. Patent No. 8,9803,07 is in effect a “species” of the “generic” invention of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the instant claims are anticipated by U.S. Patent No. 8,980,307.

11.	Claims 65-80 are again rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,496,958. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 8,496,958 are directed to human dietary supplements comprising beta-alanine.  However, U.S. Patent No. 8,496,958 is much more specific by stating the beta-alanine is encapsulated in a coating with 0.1 to 10 g of beta-alanine per serving.  Thus, the invention of Patent No. 8,496,958 is in effect a "species” of the "generic" invention of the instant application.  It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the instant claims are anticipated by U.S. Patent No. 8,496,958.

12.	Claims 65-80 are again rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,329,207. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 8,329,207 are directed to human dietary supplements comprising beta-alanine.  However, U.S. Patent No. 8,329,207 is much more specific by stating the beta-alanine is encapsulated in a coating with 0.1 to 10 g of beta-alanine per serving.  Thus, the invention of U.S. Patent No. 8,329,207 is in effect a “species” of the “generic” invention of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the instant claims are anticipated by U.S. Patent No. 8,329,207.

13.	Claims 65-80 are again rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 9,636,315.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,636,315 are directed to human dietary supplements comprising beta-alanine.  However, U.S. Patent No. 9,636,315 is much more specific by stating human dietary supplement is a food product and the beta-alanine is microencapsulated. Thus, the invention of U.S. Patent No. 9,636,315 is in effect a "species” of the "generic" invention of the instant application.  It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the instant claims are anticipated by U.S. Patent No. 9,636,315.

14.	Claims 65-80 are again rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-56 of U.S. Patent No. 9,907,769.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,907,769 are directed to human dietary supplements comprising beta-alanine.  However, U.S. Patent No. 9,907,769 is directed to microencapsulated beta-alanine.  Thus, the invention of U.S. Patent No. 9,907,769 is in effect a “species” of the “generic” invention of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the instant claims are anticipated by U.S. Patent No. 9,907,769.

15.	Claims 65-80 are again rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-28 of U.S. Patent No. 10,828,274.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,828,274 are directed to human dietary supplements comprising beta-alanine.  The difference lies in the fact that U.S. Patent No. 10,828,274 is formulated as a matrix.  Thus, the invention of U.S. Patent No. 10,828,274 is in effect a “species” of the “generic” invention of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the instant claims are anticipated by U.S. Patent No. 10,828,274.

Response to Arguments
	Applicants’ arguments filed 16 September 2022 have been fully considered but they are not persuasive. 
16.	Applicant has requested that the provisional rejections be held in abeyance until patentable subject matter is identified.  However, this request cannot be considered, especially in view that no patentable subject matter has yet been identified.   
	The obviousness double patenting rejections are hereby maintained.

17.	Applicants argued, “Harris does not teach a dietary supplement comprising an amount of free beta-alanine in a sustained release formulation.  Harris teaches multiple feeding schedules which implies the formulation is not intended to be sustained release. Example 1 shows feeding horses 3 times over 8 hours.”
	In response to applicants’ arguments, Figure 1 shows that blood plasma concentration increases over a 10 hour period (i.e., sustained release).  In particular, Figure 1 shows a concentration of beta-alanine of less than 200 µM within 15 minutes of oral ingestion, less than 375 µM within 30 minutes, less than 300 µM within 45 minutes, and less than 100 µM within 75 minutes.  The figure represents a 30 day feeding cycle showing blood plasma at 2 hour intervals for 10 hours on each day of the feeding cycle.  Since Harris teach the same composition as instantly claimed, with the same blood plasma concentrations as instantly claimed, all other functions of the composition should also be the same, i.e., carnosine biosynthesis.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). If the functions are not the same, then what structural limitation results in the difference in function? As noted by Applicant, Harris teaches 3 doses over an 8 hour period.  The doses are administered 4 hours apart, 8:30, 12:30, and 16:30 per Example 1.  Figure 1 shows beta-alanine plasma concentrations after 2 hours, corresponding to only one dose.  After 2 hours the concentration is above 0, meaning the beta-alanine is still being released.  The specification does not define any type of time period for sustained release.  Since beta-alanine is released after 2 hours, this is deemed sustained release.  Figures 3A-3C describe blood plasma concentration over a 24 hour period in which the values of each horse do not near 0 until the 24th hour.  This further evidences, even after 3 doses in an 8 hour period, that the formulation releases over an extended period of time.  Thus Harris et al. is directed to a sustained release formulation. 
	Thus this rejection is maintained. 

18.	Applicants argued, “Fassihi does not teach the properties of the claimed sustained release formulation, its composition or structure. The specific kinetic release profiles and delivered dosages are dependent on at least the composition and structure of the sustained release matrix and components therein. The Office Action fails to demonstrate why the claimed blood plasma concentration would be inherent. Fassihi cannot demonstrate a lack of novelty because it fails to teach each and every limitation.” 
In response to applicants’ arguments, Fassihi et al. teach an oral extended release matrix dosage comprising an alpha-amino acid and a beta-amino acid such as alpha-histidine or alpha-cysteine and beta-alanine.  See claim 8 and paragraph [0034]. The only structural limitations are sustained release and beta-alanine.  Fassihi et al. teach beta-alanine in extended release form.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Since Fassihi et al. disclose the same ingredients as claimed, i.e., sustained release formulation of a salt of beta-alanine, the composition should increase carnosine biosynthesis in muscle to attenuate metabolic acidosis and muscle fatigue during anaerobic activity and the beta-alanine does not exceed 200 µmol/L within 15 minutes, 375 µmol/L within 15 minutes, 300 µmol/L within 45 minutes, or 100 µmol/L within in 75 minutes devoid of evidence to the contrary.  Applicants argued that the matrix material results in differences in blood plasma concentration, however this structural component is not claimed.  With regards to Fassihi not teaching each limitation, it is noted that the claims regarding the amount of beta-alanine are not rejected under Fassihi alone.  
Thus this rejection is maintained.

19.	Applicants argued, “Fassihi discloses at most 54 mg of amino acid for a 300 mg formulation.  Harris teaches 400 mg beta-alanine.  If the entire tablet of Fassihi were to be entirely beta- alanine, this would fall outside the range taught by Harris and yield and inoperable product.”  
	In response to applicants’ arguments, it would have been obvious to one of ordinary skill in the art at the time the invention was made to administer beta-alanine in an amount of 0.1 to 10 grams as taught by Harris et al. in the sustained release composition of Fassihi et al. because Harris et al. teach that this is a known effective concentration of beta-alanine compositions that are released over an extended period of time.  Harris et al. teach administration of 0.4 to 16.0 grams of beta-alanine per day.  Applicants argued that beta-alanine is administered 3 times per day.  400 mg per day, administered 3 times per day, would equate to about 133 mg per dose, which is less than the 300 mg formulation.
	Thus this rejection is maintained.

20.	Applicants argued, “Miller does not cure the deficiencies of Fassihi and Harris.  Miller provides no motivation to modify Harris and Fassihi to include citrulline.”
In response to applicants’ arguments, the prior art of Miller was provided to make obvious the addition of citrulline.  Since the rejection of Fassihi and Harris is maintained, there are no deficiencies to cure.  Miller provides motivation to combine additional amino acids, including citrulline, to the composition of Fassihi et al. to increase muscle mass and performance or strength of the athlete.  
Thus this rejection is maintained.


Conclusion
21.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Correspondence
22.	No claims are allowed at this time.
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WORSHAM/
Primary Examiner, Art Unit 1615